392 F.2d 576
Benjamin R. LAWSON, Appellant,v.CALIFORNIA ADULT AUTHORITY, AGENTS, and Walter Dunbar, Director of the Department of Corrections, et al., Appellees.
No. 21877.
United States Court of Appeals Ninth Circuit.
March 1, 1968.

Benjamin R. Lawson, in pro. per.
Thomas C. Lynch, Atty. Gen., Robert R. Granucci, Robert S. Shuken, Derald E. Granberg, William D. Stein, Deputy Attys. Gen., San Francisco, Cal., for appellee.
Before HAMLIN, DUNIWAY and ELY, Circuit Judges.
PER CURIAM:


1
Benjamin R. Lawson, appellant herein, is confined in the California State Prison as a result of his conviction in a California court of the crime of first degree robbery. He filed in the United States District Court for the Northern District of California a document entitled "Petition for a Writ of Quo Warranto." He named as defendants "California Adult Authority Agents and all Members Herein; Walter Dunbar, Director to the Deportment of Corrections; et al." The sole prayer of the complaint for relief prayed "that warrants may be issued for the arrest of said defendants and that they be dealt with according to law."


2
On motion by defendants that, inter alia, the complaint failed to state a cause of action on which relief may be granted, the district court dismissed the action with prejudice. This appeal followed.


3
There being no basis on which the relief demanded by appellant can be granted, the judgment is affirmed.